       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                         Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


                  COALITION PLAINTIFFS AND
             GWINNETT COUNTY BOARD OF ELECTIONS

     JOINT DISCOVERY STATEMENT REGARDING PRODUCTION OF
                   SCANNED BALLOT IMAGES

                              January 27, 2021
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 2 of 16




     JOINT DISCOVERY STATEMENT REGARDING PRODUCTION OF
                   SCANNED BALLOT IMAGES
      Pursuant to Part III(e) of this Court’s Standing Order, the Coalition Plaintiffs

and non-party Gwinnett County Board of Election (“Gwinnett”) have conferred but

are unable to resolve this discovery dispute. The relevant discovery is attached as

Exhibit 1. Attached as Exhibit 2 is a full copy of the Georgia statute involved in

this dispute, O.C.G.A. § 21-2-500.

      Issue: Whether a Georgia records preservation statute, O.C.G.A. § 21-2-500,

prohibits or excuses Gwinnett from producing, in response to an appropriate

subpoena, electronic copies of scanned ballot images.

                            Coalition Plaintiffs’ Position

      Coalition Plaintiffs have subpoenaed electronic copies of the scanned ballot

images, appended with the AuditMark stamp, that were generated by the Dominion

scanners in the November 3, 2020 election. An example of such an image can be

found at Doc. 877 at 20. The ballot images are highly relevant to many of the

claims in this case, from the reliability of the QR codes to the problems with low-

quality scans. Gwinnett objected, stating that the ballot scans “are held in

accordance with state law,” citing O.C.G.A. § 21-2-500, and would require a court

order to obtain. That statute requires that copies of many public election records be

preserved under seal with the superior court or other records custodian. It does not,




                                          1
         Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 3 of 16




as Gwinnett claims, make Gwinnett’s own copies of those election records exempt

from discovery.

         First, Gwinnett is still in possession of copies of electronic ballot images.

The statute only requires Gwinnett to provide the records custodian with an

electronic copy of those files, and Gwinnett could provide Coalition Plaintiffs with

an electronic copy just as easily. Second, Gwinnett’s compliance with O.C.G.A. §

21-2-500 does not create any barrier to complying with Coalition’s request. That

statute does not say that copies of the records that are delivered to the superior

court (or county records custodian) are confidential or immune from public (or

litigant) scrutiny, or anything close to it. Nor could it: under O.C.G.A. § 21-2-497,

for example, copies of the consolidated returns, which the statute similarly requires

to be filed under seal with the superior court, are required to be made available to

the public, which is obviously done without an order of the superior court. In

addition, the numbered list of absentee voters, which O.C.G.A. § 21-2-500 also

requires Gwinnett to file under seal with the superior court, is currently available

on the county’s own website.1 Obviously, complying with the preservation statute

does not preclude Gwinnett from copying and distributing copies of the files they

retained, including the electronic ballot images. Section 21-2-500 merely

establishes who is responsible for keeping copies of election records for long term


1
    https://www.gwinnettcounty.com/web/gwinnett/departments/elections/voterslist

                                             2
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 4 of 16




preservation. It is not meant to hinder access to the basic documents vital to

election transparency or relevant in ongoing constitutional litigation. Additionally,

in the course of this litigation, Coalition Plaintiffs have obtained electronic ballot

images from Fayette County and Paulding County as public records, requiring no

court order.

                           Gwinnett Board of Elections’ Position

      The non-party subpoena served on Kristi Royston, Gwinnett County’s

Elections Supervisor, seeks images of ballots cast by Gwinnett voters in the

November 3, 2020 General Election. The images of ballots are stored on memory

cards and on the server used by the County’s Board of Registrations and Elections

in connection with the Dominion Voting system. The image is generated on the

cards from the ballot selections made by a voter on a ballot marking device and

then scanned using an optical scanning scanner.

      There have not been any decided cases on the access to be provided to

ballots images since the adoption of the Dominion voting system in Georgia in

2019. With respect to the prior voting systems which use direct recording

equipment (“DREs”), the Georgia Court of Appeals determined that a CD-ROM

with ballot images, ballot styles and a copy of the consolidated returns from the

election management systems was not subject to disclosure pursuant to the Georgia

Open Records Act. Smith v. DeKalb County, 288 Ga. App. 574 (2007). In Smith,

                                           3
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 5 of 16




the Georgia Secretary of State filed for a temporary protective order and a

permanent injunction prohibiting DeKalb County from providing records in

response to Mr. Smith’s request for the GEMS CD-ROM “generated pursuant to

O.C.G.A. section 21-2-500… which contains a copy of the information on each

memory card (PCMCIA) which shall include all ballot images and styles” among

other items. Mr. Smith intervened and thereafter appealed the trial court’s order

enjoining disclosure of the requested material. Smith, 288 Ga. App. at 576. In

Smith, there was evidence of additional concerns regarding election security. Id. at

577. Respondent Royston is not advocating that similar concerns apply here.

However, the requested ballot images exist on memory cards which are with sealed

records in compliance with O.C.G.A. Section 21-2-500. See Exhibit 2.

Consequently, here, Respondent Royston has attempted to comply with the law as

reflected in Smith.

      Coalition Plaintiffs assert that because the copies of ballot images also reside

on a server that the requested records are not entitled to be treated the same as the

sealed version of the records. Respectfully, that appears inconsistent with the policy

choice made by the Georgia General Assembly in the aforementioned statute.

Access to ballot images on the server is currently being litigated in the Superior

Court of Gwinnett County in a case styled VoterGa, LLC v. Gwinnett County Board

of Registrations and Elections, Civil Action No. 20-A-08626-2, filed on November



                                          4
        Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 6 of 16




30, 2020 arising from a request for ballot images for a run-off election held in August

2020.    Respondent Royston advised Coalition Plaintiffs of the suit. The position

asserted in response to the subpoena is taken out of an abundance of caution to avoid

running afoul of any possible prohibition on disclosure of sealed records and is

actively being litigated in the Gwinnett Superior Court. The fact that two counties,

Fayette and Paulding, have made the ballot images available voluntarily without a

court order is not determinative of whether there is a genuine issue of law concerning

access to the requested records. The Coalition Plaintiffs characterize the law as a

barrier to access, but if the Georgia General Assembly has determined that a Superior

Court judge is the decision maker regarding who has access to certain election

records and for what purpose, then the Coalition Plaintiffs should be required to

follow that process.

                           Coalition Plaintiffs’ Reply

        The issue in Smith v. DeKalb was whether the GEMS database was subject

to the Open Records Act, not the entirely different issue of whether it was

discoverable in response to a federal court subpoena. To be clear: it is the

Coalition Plaintiffs’ position, notwithstanding the fact-bound Smith v. DeKalb2


2
 Coalition notes that the DRE “ballot images” referenced in Smith are nothing like
the “scanned ballot images” involved here. DREs generated no scanned ballot
images, of course; DRE “ballot images” appear as alpha-numeric entries in a
database worksheet. Dominion “scanned ballot images” are scans of paper ballots
similar to photographs as can be seen in Doc. 964 at 95-97.

                                          5
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 7 of 16




decision about GEMS election records, scanned ballot images are subject to the

Open Records Act. But that is not the issue here. It is true that some records that

are exempt from the Open Records Act should also be exempt from discovery,

such as records the disclosure of which would violate ballot or personal privacy.

But Gwinnett makes no such claim; nor could it. Scanned ballot images do not

show how any individual votes, disclose any personal information, or contain any

other information the disclosure of which would compromise security. During

ballot adjudication, Gwinnett, and many other counties, routinely (and properly)

make ballot images public on computer monitors for ballot review panel members,

party monitors, the press, and members of the public. (Doc. 809-6 at 6-7). In fact,

copies of five Fulton scanned ballot images appear in this Court’s Order

concerning scanner settings (Doc. 964 at 95-97).

      The prompt production of ballot images also is essential to Coalition’s

ongoing discovery work to help identify the cause of unresolved discrepancies.

The review of images involved in discrepant tabulations will be the next in a

serious of multiples steps necessary to narrow the scope of forensic work that must

be ultimately undertaken to determine the cause of system tabulation errors.

Continued delays in accessing the ballot images postpones critical time-consuming

forensic analysis and other discovery.




                                          6
 Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 8 of 16




Respectfully submitted this 27th day of January, 2021.

/s/Bruce P. Brown                        /s/Melanie F. Wilson
Bruce P. Brown                           Senior Assistant County Attorney
BRUCE P. BROWN LAW LLC                   Gwinnett County Law Department
Georgia Bar No. 064460                   Georgia Bar No. 768870
bbrown@brucepbrownlaw.com                Melanie.wilson@gwinnettcounty.com
1123 Zonolite Road, Suite 6              75 Langley Drive
Atlanta, GA 30306                        Lawrenceville, Georgia 30046
(404) 386-6856
                                         Attorney for Respondent Royston
Attorney for Coalition Plaintiffs




                                    7
      Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 9 of 16




              CERTIFICATE OF COMPLIANCE AND SERVICE

      The foregoing pleading has been prepared in accordance with the

requirements of LR 5.1 and served on all counsel via the PACER-ECF system.

      This 27th day of January 2021.

                                       /s/ Bruce P. Brown
                                       Bruce P. Brown
                                       BRUCE P. BROWN LAW LLC
                                       1123 Zonolite Rd. NE, Suite 6
                                       Atlanta, Georgia 30306
                                       (404) 386-6856
                                       Counsel for Plaintiff Coalition for Good
                                       Governance




                                         8
Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 10 of 16




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T



                                                                   1
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document1057
                                     1037 Filed
                                          Filed01/27/21
                                                01/05/21 Page
                                                         Page11
                                                              1 of
                                                                of12
                                                                   16




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING ET AL.,      )
                           )
        Plaintiff,         )
                           )                CIVIL ACTION FILE
v.                         )
                           )                NO. 1:17-CV-2989
BRAD RAFFENSPERGER ET AL., )
                           )
        Defendant.         )

    OBJECTIONS OF NON-PARTY KRISTI L. ROYSTON, IN HER
 CAPACITY AS THE GWINNETT COUNTY ELECTIONS SUPERVISOR
  TO PLAINTIFFS’ SUBPOENA FOR PRODUCTION OF DOCUMENTS
                 PURSUANT TO FED.R.CIV.P.45

      Pursuant to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure, Kristi

L. Royston, (“Royston”), in her capacity as the Gwinnett County Elections

Supervisor and as a non-party in the above-styled action hereby states her

objections to Plaintiffs’ Subpoena for Production of Documents (“the Document

Request”). Royston states these objections without waiving any further objections

to any specific documents when such documents are identified.

I. GENERAL OBJECTIONS

   1. Royston objects to any portion of the Document Requests, and any implied

      or expressed instruction or direction in the Document Requests, and any
                                        1
       Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                             Document1057
                                      1037 Filed
                                           Filed01/27/21
                                                 01/05/21 Page
                                                          Page12
                                                               4 of
                                                                 of12
                                                                    16




Request No. 2: Documents reflecting voter complaints relating to inaccuracy of

the BMD printed ballots and all documents accounting for spoiled ballots for

elections conducted after October 1, 2020.

Response:

There are records responsive this request.

Request No. 3: Reports sent to the Georgia Secretary of State after September 15,

2020 concerning errors, malfunctions, user errors, security concerns, ballot

secrecy issues, or other operations problems related to the Dominion Voting

System including Knowink Pollpad system.

Response:

Royston objects to this request because it seeks records that are not in her control

to the extent the request seeks those items from Royston, it exceeds the scope of

Rule 45 of the Federal Rules of Civil Procedure. The request seeks records that are

in the custody of a party to the action or originate from another third party. Subject

to that objection and without waiving the same, there are no records responsive to

this request.

Request No. 4: Electronic copies of all scanned ballot images appended with the

Auditmark record showing the interpretation of each vote where applicable from

                                          4
       Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                             Document1057
                                      1037 Filed
                                           Filed01/27/21
                                                 01/05/21 Page
                                                          Page13
                                                               5 of
                                                                 of12
                                                                    16




both the election day count and the machine recount of the November 3, 2020

election.

Response:

Royston objects to this request because it seeks records that are not in her

possession, custody or control and to the extent the request seeks those items from

Royston, it exceeds the scope of Rule 45 of the Federal Rules of Civil Procedure.

The responsive records are held in accordance with state law, Official Code of

Georgia Annotated Section 21-2-500 upon completion and certification of the

election. Therefore, access to those records will require a court order.

Request No. 5: An electronic copy of all Cast Vote Records from the Dominion

“EMS Results Tally and Reporting” system, from both the original count and

machine recount of the November 3, 2020.

Response:

There are records responsive to this request.

Request No. 6: The names and other identifiers of all batches of ballots cast

Absentee By Mail for which the election day count of that batch differs from the

Hand Audit Count in the 2020 Presidential Election race.



                                          5
Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 14 of 16




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T



                                                                   2
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 15 of 16




Ga. Code Ann., § 21-2-500

§ 21-2-500. Delivery of ballots and other documents to designated county or
municipal officers

(a) Immediately upon completing the returns required by this article, in the case of
elections other than municipal elections, the superintendent shall deliver in sealed
containers to the clerk of the superior court or, if designated by the clerk of the superior
court, to the county records manager or other office or officer under the jurisdiction of a
county governing authority which maintains or is responsible for records, as provided in
Code Section 50-18-99, the used and void ballots and the stubs of all ballots used; one
copy of the oaths of poll officers; and one copy of each numbered list of voters, tally
paper, voting machine paper proof sheet, and return sheet involved in the primary or
election. In addition, the superintendent shall deliver copies of the voting machine ballot
labels, computer chips containing ballot tabulation programs, copies of computer
records of ballot design, and similar items or an electronic record of the program by
which votes are to be recorded or tabulated, which is captured prior to the election, and
which is stored on some alternative medium such as a CD-ROM or floppy disk
simultaneously with the programming of the PROM or other memory storage device.
The clerk, county records manager, or the office or officer designated by the clerk shall
hold such ballots and other documents under seal, unless otherwise directed by the
superior court, for at least 24 months, after which time they shall be presented to the
grand jury for inspection at its next meeting. Such ballots and other documents shall be
preserved in the office of the clerk, county records manager, or officer designated by the
clerk until the adjournment of such grand jury, and then they may be destroyed, unless
otherwise provided by order of the superior court.

(b) The superintendent shall retain all unused ballots for 30 days after the election or
primary and, if no challenge or contest is filed prior to or during that period that could
require future use of such ballots, may thereafter destroy such unused ballots. If a
challenge or contest is filed during that period that could require the use of such ballots,
they shall be retained until the final disposition of the challenge or contest and, if
remaining unused, may thereafter be destroyed.

(c) Immediately upon completing the returns required by this article, the municipal
superintendent shall deliver in sealed containers to the city clerk the used and void
ballots and the stubs of all ballots used; one copy of the oaths of poll officers; and one
copy of each numbered list of voters, tally paper, voting machine paper proof sheet, and
return sheet involved in the primary or election. In addition, the municipal
superintendent shall deliver copies of the voting machine ballot labels, computer chips
containing ballot tabulation programs, copies of computer records of ballot design, and
similar items or an electronic record of the program by which votes are to be recorded
or tabulated, which is captured prior to the election, and which is stored on some
alternative medium such as a CD-ROM or floppy disk simultaneously with the
       Case 1:17-cv-02989-AT Document 1057 Filed 01/27/21 Page 16 of 16




programming of the PROM or other memory storage device. Such ballots and other
documents shall be preserved under seal in the office of the city clerk for at least 24
months; and then they may be destroyed unless otherwise provided by order of the
mayor and council if a contest has been filed or by court order, provided that the
electors list, voter's certificates, and duplicate oaths of assisted electors shall be
immediately returned by the superintendent to the county registrar.

Credits
Laws 1964, Ex. Sess., p. 26, § 1; Laws 1969, p. 292, § 1; Laws 1970, p. 347, § 30;
Laws 1978, p. 1004, § 33; Laws 1993, p. 1074, § 1; Laws 1994, p. 1406, § 26; Laws
1997, p. 590, § 38; Laws 1998, p. 145, § 1; Laws 1998, p. 295, § 1; Laws 1999, p. 29, §
6; Laws 2003, Act 209, § 58, eff. July 1, 2003; Laws 2017, Act 250, § 21, eff. July 1,
2017.
Formerly Code 1933, § 34-1515.


Ga. Code Ann. § 21-2-500 (West)
